ORDER

PER CURIAM.
AND NOW, this 16th day of April, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issues, as stated by Petitioners, are:
1.Did the Superior Court err as a matter of state and federal law, in reversing the trial judge’s finding that Conrail intended to abandon the line without railbanking, when:
a. Conrail testified that they expressly refused to railbank “privately” or “publicly;”
b. Conrail testified that “they did not enter into any kind of rail banking agreement with any party;” and
c.Conrail proposed and entered an agreement of sale in which they did not retain any right to reenter or reactivate the line; the Superior Court’s decision conflicts with prior Superior Court decisions in this case that Conrail abandoned all past, present, and future interest in the easement[?]
2. Did the Superior Court err as a matter of state and federal law when it held that the mere sale of a former easement, created for railroad purposes only, to a private trail sponsor must result in a railbank-ing?
3. Did the Superior Court err as a matter of law when it held that trail use constituted continued rail use under Pennsylvania law?
4. Does the Superior Court’s holding result in an unconstitutional taking, as Respondents:
a. Are not a municipality with powers of eminent domain authorized by the PA Act as was the case in Buffalo Twp; and
b. Cannot meet the requirements of the National Trails System Act; including the voluntary agreement of the railroad to railbank?
Justice McCAFFERY did not participate in the consideration or decision of this matter.